Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 29, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  139126 & (25)(26)(27)                                                                                Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 139126
                                                                    COA: 290080
                                                                    Jackson CC: 04-001348-FC
  LOREN DEPREE GREENE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 10, 2009 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand, for DNA expert, and for newly discovered evidence are DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 29, 2010                    _________________________________________
         s0125                                                                 Clerk